DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed on 12/18/2019, are pending and are under consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US Patent Application Publication 2018/0296108), hereinafter Stewart, and further in view of Harlev at al. (US Patent Application Publication 2012/0184863 – APPLICANT CITED ON 06/22/2021 IDS), hereinafter Harlev.
Regarding claims 1 and 11, Stewart teaches a method and apparatus for electrophysiological assessment (e.g. Abstract, Fig. 4), comprising:
a display, configured to present an electroanatomical map of a heart (e.g. Par. [0007]; Pars. [0050]-[0051]; Figs. 6A, 6B);
a probe, configured to acquire electrical signals from myocardial tissue at multiple locations in a vicinity of a region of ablated tissue in a chamber of the heart (e.g. Par. [0076]: multiple electrical signals are received and each includes a measurement location); and
a processor (e.g. Par. [0075]; Fig. 2: processing unit 200), configured to:
derive from the electrical signals respective annotations, which are indicative of times within a cycle of the heart at which a conduction wave in the myocardial tissue traversed the locations (e.g. Par. [0093]: annotation of the signals includes activation time);
identify a first location, at a first distance from the region of the ablated tissue, where the electrical signals comprise a double-potential signal, having a first annotation and a second annotation at different, respective times within the cycle of the heart (e.g. Pars. [0092]-[0093]: multiple signals are received and annotated, annotations can include identification of double-potential signals and activation times); and
display the valid annotation on an electroanatomical map of the heart (e.g. Par. [0167]; Figs. 6A, 6B).
However, Stewart does not teach identifying, in proximity to the first location, a second location, at a second distance from the region of the ablated tissue, greater than the first distance, where the Harlev teaches the determination and representation of physiological information relating to a heart surface. Harlev teaches it is known to identify a second location, in proximity to a first location, at a second distance from the region of the ablated tissue, greater than the first distance, where the electrical signals have a third annotation (e.g. Par. [0106]: measuring multiple signals from multiple locations in the heart and generating annotations on a specified measured signal and its neighboring signals) and selecting one of the first annotation and the second annotation that is closest to the third annotation as a valid annotation for the first location (e.g. Par. [0401]: selecting the deflection closest to neighboring annotations in order to produce a smooth map). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Stewart to include identifying a second location, in proximity to a first location, at a second distance from the region of the ablated tissue, greater than the first distance, where the electrical signals have a third annotation and selecting one of the first annotation and the second annotation that is closest to the third annotation as a valid annotation for the first location as taught by Harlev in order to provide the predictable results of producing a smooth and more accurate electroanatomical map. 
Regarding claims 2 and 12, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein the electrical signals at the second location comprise a single-potential signal (e.g. Fig. 5B: activations 510, 512, 514; Par. [0111]).
Regarding claims 3 and 13, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein the electrical signals at the second location comprise a double-potential signal (e.g. Par. [0092]: double activations are identified).
Regarding claims 4 and 14, Stewart in view of Harlev teaches the invention as claimed. However, Stewart does not disclose wherein the chamber comprises an atrium of the heart. Harlev teaches the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Stewart in view of Harlev to include the chamber being an atrium of the heart as taught by Harlev in order to provide the predictable results of a more versatile and accurate identification of different conditions associated with different regions of the heart. 
Regarding claims 5 and 15, Stewart in view of Harlev teaches the invention as claimed. However, Stewart does not disclose herein the chamber comprises a ventricle of the heart. Harlev teaches the determination and representation of physiological information relating to a heart surface. Harlev teaches it is known for the chamber to comprise a ventricle of the heart (e.g. Par. [0323]: mapping in the ventricle). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Stewart in view of Harlev to include the chamber being an atrium of the heart as taught by Harlev in order to provide the predictable results of a more versatile and accurate determination of different conditions associated with different regions of the heart.
Regarding claims 6 and 16, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein the region of the ablated tissue comprises one or more separated points (e.g. Par. [0061]: the system contains an ablation catheter which means tissue is ablated, and because tissue is ablated, it consists of an ablated region that includes one or more points).
Regarding claims 7 and 17, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein the region of the ablated tissue comprises a line segment (e.g. Par. [0061]: the system contains an ablation catheter which means tissue is ablated, and because tissue is ablated, it consists of an ablated region that includes a line segment).
Regarding claims 8 and 18, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein displaying the valid annotation on the electroanatomical map comprises deriving a local activation time (LAT) for the first location from the valid annotation, and incorporating the LAT into the map (e.g. Par. [0157]: generating and displaying local activation waveform/histogram).
Regarding claims 9 and 19, Stewart in view of Harlev teaches the invention as claimed. Stewart further teaches wherein the first location is within a preset threshold distance from the region of ablated tissue (e.g. Par. [0091]: the electrode locations have to be within a preset distance from the surface geometry).
Regarding claims 10 and 20, Stewart in view of Harlev teaches the invention as claimed. Stewart discloses the claimed invention except for the preset threshold distance being 10 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Stewart with the preset threshold distance being 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].  
Additionally, Stewart teaches the claimed invention but does not disclose expressly the preset threshold distance being 10 mm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Stewart with the preset threshold distance being 10 mm, because Applicant has not disclosed that the preset threshold distance being 10 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the preset threshold distance being 3 mm as taught by Stewart (e.g. Par. [0091]), because it provides a threshold distance in order to determine inclusion in the electroanatomical map and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Stewart. Therefore, it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792